AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 1:19MJ383

Information related to the Dropbox account 193876494
with email address paradoxincorporated@gmail.com

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

ty searched apd give its location): . 5 . :
mi erin be seared ne Be Bee eiccount 193876494 with email address paradoxincorporated@gmail.com, stored at
premises owned, maintained, controlled or operated by Dropbox, Inc. as further described in Attachment A.

located in the | Northern District of California , there is now concealed (identify the

 

person or describe the property to be seized):
Evidence of, instrumentalities used in committing, and fruits of the crimes of 18 U.S.C. Sections 2252A(a)(2)(A) and

2252A(a)(5)(B) as further described in Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;

[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252A(a)(2)(A) Receipt/Distribution of Child Pornography
18 U.S.C. § 2252A(a)(5)(B) Possession of Child Pornography

The application is based on these facts:

M Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicafit's Signature

 
  

M.C. Glenn Covington, HSI Special Agent
Printed name and title

QO4

Judge’s signature

Sworn to before me and signed in my presence.

Date: 12/1 (9 __4

City and state: Winston Salem, North Carolina Joi Elizabeth Peake, U.S. Magistrate Judge

Printed name and title

 
  

 

Case 1:19-mj-00383-JEP Documenti1 Filed 12/11/19 Page 1 of 26
AFFIDAVIT IN SUPPORT OF
. AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent M.C. |Glenn Covington with the Department of

 

Homeland Security (DHS), Homeland Security Investigations (ASD, currently
assigned to Cary, North Carolina, being first duly sworn, hereby make the
following statement in support of an application for a search warrant:
INTRODUCTION

1. I make this affidavit in support of ari application for a warrant. to
search information related to Dropbox accounts 519359234 and 193876494
with email addresses | p.4.r4 4.0 x@hotmail.com
paradoxincorporated@gmail.com, nespedtively (hereafter “SUBJECT
ACCOUNTS”). The information is stored at premises owned, maintained,

controlled, or operated by Dropbox, Inc., a company headquartered at 185

Berry Street, San Francisco, |California 94107. This affidavit is made in

 

support of an application for a search warrant under 18 U.S.C. §§ 2708(a),
2708(b)( 1 )(A) and 27038(c)(.1 )(A) to require Dropbox, Inc. to disclose to the
government records and other information in its possession, pertaining to the

SUBJECT ACCOUNTS.
2. I am investigating Philip Stephen STALLINGS (hereafter
STALLINGS) for distribution, receipt, and possession of child pornography and

I have probable cause to believe that contraband and evidence of a crime, fruits

Case 1:19-mj-00383-JEP Document1 Filed 12/11/19 Page 2 of 26

 
ofa crime, and instrumentalities of violations of Title 18, United States Code,
Sections 2252A(a)(2)(A) and 2252A(a)(5)(B) are located within the SUBJECT
ACCOUNT. | |

3. The statements in this Affidavit are based in part on information

provided by other law enforcement officers and on my investigation of this

matter. Since this affidavit is being submitted for the limited purpose of

 

securing a search warrant, I have not. included each and every fact known to
me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to believe that contraband and -

evidence, fruits, and instrumentalities .of violations of. 18° U.S.C. §§

2252A(a)(2)(A) and 2252A(a)(5)(B) are presently located within the SUBJECT —

AFFIANT BACKGROUND |

ACCOUNTS.

A, I am a Special Agent with the Department of Homeland Security
(DHS), Homeland Security Investigations (SD, currently assigned to Cary, —
North Carolina and have been so employed since October 2009. I am
responsible for investigations involving the production, importation,
advertising, receipt, and distribution of child pornography which occur in the
Middle District of North Carolina..I was previously employed as a United
States Postal Inspector for five years in Richmond, VA and was responsible for

child exploitation investigations involving the U.S. Mail. I have participated

2

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 3 of 26

 
in over 400 child pornography investigations. I have received training in the

area of child pornography and child sexual exploitation as well as specialized

instruction on how to conduct investigations of child sexual exploitation and

~

child pornography crimes through the United States Postal Inspection Service,
the FBI and the Department] of Justice. I have also received specialized

training from the Internet Crimes Against Children Task Force seminars and
at the Dallas, Texas Advocacy Center’s Crimes Against Children Training
Conference.

_ STATUTORY AUTHORITY

5. As noted above, this investigation concerns violations of the
following statutes:
a. 18 U.S.C. § 2252A(a)(2)(A) prohibits a person from knowingly receiving
or distributing child pornography, as defined in 18 U.S.C. § 2256(8),

w

using any means and facility of interstate and foreign commerce, that

 

has been mailed, or that has been shipped and ‘transported in and
affecting interstate and foreign commerce by any means, including by ©
computer. Attempts and conspiracies are also violations of this statute.
18 U.S.C. § 2252A(b)(1).

b. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from knowingly possessing

or knowingly accessing with intent to view any material that contains an

image of child-pornography, as defined in. 18 U.S.C. § 2256(8), that has

3

Case 1:19-mj-00383-JEP Document1 Filed 12/11/19 Page 4 of 26

 
been mailed, shipped .or, transported using any means or facility of
I

J
interstate or foreign commerce or in or affecting interstate or: foreign

commerce by any means, including by computer, or that was produced
|

using materials that have been mailed or shipped or transported in or

affecting interstate or foreign commerce by any means, including by
computer. Attempts and conspiracies are also violations of this statute.
18 U.S.C. § 2252A(b)(2). |

: DROPBOX

6. Dropbox Inc. is a file hosting and sharing service operated by

Dropbox Inc., which is headquartered in San Francisco, California and is an
I.

electronic communication service, as defined in 18 U.S.C. § 2510(15), and/or a

remote computer service, as defined in 18 U.S.C. § 2711(2). Dropbox.com offers
to its users cloud storage, file synchronization, personal cloud, and client
software. Online storage mediums, such as Dropbox, make it possible for a user

|
to access saved files without the requirement of storing said files on their own
| .

computer or other device. A Dropbox user can store digital files within a special
folder on the user’s device, and these files can be synchronized so the same
folder with all the same digital content is accessible on each of the user’s other
devices which have the Dropbox application installed and synched with the

user’s account. Files placed in these folders may be accessed through the

Dropbox website and through desktop and mobile device applications.

4

Case 1:19-mj-00383-JEP Document1 Filed 12/11/19 Page 5 of 26

 
7. Dropbox users can share access to their digital files with others
by using the’ built in option to erbate URL hyperlinks to their Dropbox accounts
(“links”) and sending said links through email or social media accounts.
Dropbox users can also allow others to upload and download digital files stored
within specific shared folders‘in the user’s account. Dropbox has desktop
applications as well as mobile applications for Android, and i108 devices.
Dropbox collects information like the user’s name, email address, phone
numbers, payment info, and ‘physical address. Dropbox also collects IP
addresses for the devices accessing the account, the type of browser. device
used, as well as identifiers associated with the user’s devices.

8. In some cases, Dropbox account users will communicate directly
with Dropbox about issues relating to the account, such as technical problems,
billing inquiries, or complaints from other users. Online storage providers
typically retain records about such communications, including records of

contacts between the user and the provider’s support services, as well records

of any actions taken by the provider or user as a result of the communications.

BACKGROUND ON KIK AND KIK REPORTS
9, Kik Messenger (hereinafter “Kik”) is a mobile application designed

for chatting or messaging that was, until recently, owned and operated by Kik

5

Case 1:19-mj-00383-JEP -Document1 Filed 12/11/19 Page 6 of 26
Interactive, Inc.1 According to the document “Kik’s Guide for Law
; :

Enforcement,” to use this application, a user downloads the application to a

mobile phone, computer, or other digital device via a service such as the i08

.
App Store, Google Play Store, Apple iTunes, or another similar provider. Once

the application is downloaded and installed, the user is prompted to create an
account and username. The user also creates a display name, which is a name
that other users see when transinitting messages back and forth. Once the user

has created an account, the user is able to locate other users via a search

feature. While messaging, users can then send each other text messages,

images, and videos. |

10. According to “Kik’s Guide for Law Enforcement,” Kik users are
also able to create chat groups with a limited number of individuals to
communicate in a group setting and exchange text messages, Images and
videos. These groups are administered by the group creator who has the
authority to remove and ban éther users from the created group. Once the
group is created, Kik users have the option of sharing a link to the group that
includes all of their contacts or any other user. These groups are frequently

created with a group name containing a hashtag (#) that is easily identifiable

or searchable by keyword.

 

1 In October 2019, United States based company, MediaLab, acquired the KikK

Messenger application.
ta

6

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 7 of 26
11. According to information provided. to HSI by a Kik Law

Enforcement Response Team Lead, Kik's Terms of Service prohibit Kik users
| .

| .
from uploading, posting, sending, commenting on, or storing content that

contains child pornography and/or child abuse images. The Terms of Service
also provide that Kik may review, screen and delete user content at any time
if Kik believes use of their services are in violation of the law. According to Kik,
Kik has a strong business interest in enforcing their Terms of Service and
ensuring that their services are free of illegal content, and in particular, child
sexual abuse material. Accordingly, Ktk reports that it independently and

voluntarily takes steps to monitor and safeguard their platform and that
| . .
. I
ridding Kik products and services of child abuse images is critically important

to protecting their users, product, brand, and business interests.
12. Kik Interactive, Inc. is located in Ontario, Canada and is governed

by Canadian law. According to ‘information contained in the “Kik Interactive,

Inc. Child Sexual Abuse and egal Material Report and Glossary” (hereinafter
Kik Glossary), which Kirk Interactive, Inc. provided when reporting
information to law enforcement authorities, Kik Interactive, Inc. was
mandated to report-to the Royal Canadian Mounted Police (RCMP) any images
and/or | videos that would constitute suspected child pornography under
Canadian law which were discovered on the Kik platform. According to the Kik

~

Glossary, Kik was typically alerted to suspected child pornography on Kik

7

Case 1:19-mj-00383-JEP Document 1 Filed 12/11/19 Page 8 of 26
based on digital hash value matches to previously identified child pornography
or through reports from other Rik users or third party moderators.

- 18. According to the Kik Glossary, Kik enables users to report other
users who have abused or harassed them within the application, using an in-

application reporting feature. When a Kik user reports another user, they have

the option to include their full\conversation history, including text, and any

images or videos sent between! them. Kik refers to this type of report as an
“Abuse Report.” |

14. According to the Kik Glossary, Kik uses PhotoDNA to
automatically scan user-uploaded files in order to flag content that may dépict
suspected child pornography and prevent such images from continuing to
circulate through their application. When PhotoDNA detects a suspected child
pornography file, it creates a Report and sends it to the Kik Law Enforcement
team. Kik refers to this typé of report as a “PhotoDNA Report.”

‘15. According to information provided by a Kik Law Enforcement
Response Team Lead, all suspected child pornography images and videos
reported via a PhotoDNA Report or an Abuse Report, as well as any related
user communications, are visually reviewed by a member of the Kik Law
Enforcement Response team before a report is forwarded to law enforcement
authorities. Kik trains employees comprising its Law Enforcement Response

team on the legal obligation to report apparent child pornography.’ The Team

8

Case 1:19-mj-00383-JEP Documenti1 Filed 12/11/19 Page 9 of 26
is trained on the Canadian statutory definition of child pornography and how
. to recognize it on Kik products and services. Kik voluntarily makes reports to
_law enforcement in accordance with that training. After Kik discovers
suspected child pornography, Kik removes the content from its
communications system and closes the user’s account.

16. The RCMP has advised Homeland Security Investigations (ASD
agents that upon receiving a report from Kik related to suspected child
pornography, the RCMP reviewed the reported IP addresses of the Kik users
contained in the Kik Reports to determine their location. The RCMP then
provided Kik Reports of Kik users in the United States to HSI in Ottawa,
Canada, who in turn provided the Kik Reports to the HSI Cyber Crimes Center

(C3) Child Exploitation Investigations Unit (CEIU) located in Fairfax, Virginia

for analysis and dissemination.

BACKGROUND OF THE INVESTIGATION |
17. In December 2018, HSI received three Kik reports for three
separate Kik users, “paradox.inc”’, “.mrparadox.”, and “_mrparadox_”. The
reports concerned the same IP address and the same image of child
pornography.
Kik Report for Username “paradox.inc”:

18. On December 3, 2018, HSI received a Kik Report concerning user

9

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 10 of 26
“paradox.ine”’. The report revealed that, on November 30, 2018 at 12:59 PM
EST, paradox.inc used IP address 107.15.247.146 to upload a child
pornography image to Kik’s servers. Kik was alerted to the image by a
PhotoDNA Report. I have:reviewed the image and it depicts the following:

Two minor females ages 7 to 11 years old squatting on a table with
their arms behind them and legs spread apart exposing their
genitals in sexually explicit manner. On the right corner of the
image appears the phrase “LS-Magazine”.

19. Subscriber records for paradox.inc provided by Kik reveal a
“registration timestamp” of November 26, 2018 at 10:30 EST. The user listed
his first name as “Paradox” and his last name as “Inc”. The user provided an
email of “fuckoff4@fuckoff4.com” and a date of birth May 1, 1980. The Kik
records list the email as unconfirmed.2 The user’s device is. identified as a
Samsung Galaxy J3 Emerge (model number: SM-J327P).

20. . A Kik IP address log reveals that Kik user paradox.inc used IP
address 107.15.247.146 fifty-nine times between November 26, 2018 and

November 30, 2018. Further, it is the only IP address listed in the log.

Kik Report:for Username “.mrparadox.”:

21. On December 24, 2018, HSI received a Kik Report concerning user

\

 

‘2 “Unconfirmed” means either that the email address is either invalid, or the
user received a confirmation email from Kik but didn’t click on the link to
confirm.

10

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 11 of 26

 
5

“ mrparadox.”. The report reveals that, on December 22, 2018 at 1:37 AM EST,
-mrparadox. used IP address 107.15.247.146 to send a child pornography image °
to another user(s) via a Kik chat. Kik was alerted to the image by a Kik user
who lodged an Abuse Report. I have reviewed the image and it depicts the

following:

Two minor females ages 7 to 11 years old squatting on a table with
their arms behind them and legs spread apart exposing their
genitals in sexually explicit manner. On the right corner of the
image appears the phrase “LS- Magazine”.

22. Subseriber records for .mrparadox. provided by Kik reveal a
“registration timestamp” of December 19, 2018 at 10:12 AM EST. The user
listed his first name.as “Paradox” and his last name as “Inc”. The user provided
an email of “fuckoffl 2fuckoft 12.com” and a date of birth May 1,'1980. The Kik
records list the email as unconfirmed. The user’s device is identified asa
Samsung Galaxy J3 Emerge (model number: SM-J327P).

23. A Kik IP address log reveals that Kik user amrparadox. used IP
address 107.15.247.146 numerous times between December 19, 2018 and
December 22, 2018. Further, it is the only IP address listed in the log.
| Kik Report for Username “ mrparadox ”:

24, On December 24, 20 18, HSI received a Kik Report concerning user

“ mrparadox_”. The report reveals that, on December 22, 2018 at 2:31 AM EST,

_mrparadox_ used IP address 107.15.247.146 to send a child pornography

11

Case 1:19-mj-00383-JEP Document1 Filed 12/11/19 Page 12 of 26

 
- image to another user(s) via a Kik chat. Kik was alerted to the image by a Kik
user who lodged an Abuse Report. I have reviewed the image and it depicts the
following:

Two minor females ages 7 to 11 years old squatting on a table with

their arms behind them and legs spread apart exposing their

genitals in sexually explicit manner. On the right corner of the

image appears the phrase “LS-Magazine”.

25. Subscriber records for _mrparadox_ provided by Kik reveal a
“registration timestamp” of December 22, 2018 at 2:26 AM EST. The user listed
-his first name as “Paradox” and his last name as “Inc”. The user provided an
email of “fuckoff13fuckoff13.com” and a date of birth May 1, 1980. The Kik
records list the email as unconfirmed. The user’s device is identified as a
Samsung Galaxy J3 Emerge (model number: SM-J327P).

26. AKik IP address log reveals one entry for_mrparadox_, IP address
107.15.247.146 on December. 22, 2018 at 2:26 AM EST.

Identification of Durham Residence:

27. A query of the American Registry for Internet Numbers (“ARIN”)
online database revealed IP address 107.15.247.146 as being registered to
Charter Communications Inc.

28. An administrative summons was issued to Charter

Communications, Inc. for account subscriber information for the individual

assigned IP address 107.15.247.146. As a result of the summons, Charter

12

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 13 of 26

 
Communications, Inc. provided the following account information;

Subscriber Name: - Philip STALLINGS |
Subscriber Address: 2691 Hitchcock Dr. Durham, NC 27705
Phone Number: _ (919) 685-5567

The Charter Communications, Inc. records indicate that IP address
107.15.247.146 was assigned to the account of Philip STALLINGS account
from at least June 8, 2018 to January 4, 2019.

29. A -search of a public records database that provides names, dates

of birth, addresses, associates, telephone numbers, email addresses, and other
!

| information was conducted for Philip STALLINGS. These public records
indicated that Philip STALLINGS’s current address was 2691 Hitchcock Dr.,
Durham, North Carolina 27705 (the SUBJECT PREMISES) and his date of
birth is December 29, 1978. On or about April 26, 2019, representatives of the
US. Postal Service informed me that Philip STALLINGS was receiving mail
at the SUBJECT PREMISES. On June 4, 2019, I rang the doorbell at the
SUBJECT PREMISES and Philip Stephen STALLINGS answered the door
and I asked if he was “Tom Covington.” STALLINGS answered no and [ left.

30. On June 18, 2019, in the “Middle District of North Carolina,
Magistrate Judge L. Patrick Auld issued a warrant (1:19mj205) authorizing
the search of the SUBJECT PREMISES.

81. On June 18, 2019, I conducted an open source check on Google for

’ , 13

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 14 of 26

 
“Philip Stallings, Durham, NC” and located a link for “Images for Philip
Stallings, Durham, NC”. I clicked the link and observed a screenshot of a
Facebook page purportedly belonging to “Philip STALLINGS” with a
photograph (profile picture) of STALLINGS on the bottom left hand corner of
the screenshot. In parentheses under STALLINGS’s name is the name “Mr-
Paradox”. | c |

) 32. On June 19, 2019 at approximately 6:18 AM, I and other law
enforcement officers executed the search warrant at the SUBJECT
PREMISES. Entry was made into the residence and no one was at home. There

was one bedroom in the residence. Agents located several computers, hard
7

drives, and thumb drives. It appeared that Philip STALLINGS resided at the
residence by himself, though a few articles of female clothing. were located in
the closet. STALLINGS’s identification card was in a wallet that was located
on the kitchen counter.

33. Durham County Sheriff s Office (DCS0) deputies located Stallings
at Coffee World, 3799 Guess Road, Durham, North Carolina 27705,
STALLINGS was arrested pursuant to a 2017 unserved state warrant for
Cyberstalking issued in Durham County. Search incident to arrest, a silver .
Samsung cell phone was recovered from Philip STALLINGS’s person.

34. A forensic preview was conducted on a Hewlett Packard laptop

computer that was found in the bedroom of the SUBJECT PREMISES. The

~~

y

14

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 15 of 26

 
preview revealed hundreds of images/videos of minor females lasciviously
displaying their genitalia. I‘recognized some of the content to be consistent
with “LS Models” child pornography series which I have encountered in
previous investigations. Also observed on the laptop during the preview was a
- Paltalk user account name of “Mr Paradox’ .and a Skype ID of
“mister paradox”. A subsequent more thorough forensic examination of the
laptop revealed that it contained over 2000 files depicting child pornography.
These files included adults engaging in sexual acts with minors

35... STALLINGS’s | silver ‘Samsung cell -phone was _ forensically
examined. The examination revealed four images depicting child pornography
located at the following file path:
Media/Phone/Android/data/com.dropbox.andriod/files/u193876494/scratch/K-
Grade. The files are described below: |

A color image of a 5 to 8-year-old naked female sitting on the bed with
her legs spread apart exposing her genitals.

A color image of an infant/toddler female with her genitals exposed and,
an adult finger is inserted into the infant/toddlers anus.

A color image of a 3 to 5-year-old female laying on an adult male. The
male's penis is touching the female’s genitals.

A color video of an’ adult male inserting his penis into a 4 to 6 year old
female’s anus.

15

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 16 of 26

 
‘

36. The forensic examination of the silver Samsung cell phone also
revealed one video depicting child pornography located at the following file
path: | .
Media/Phone/Android/data/com.dropbox.android/files/u193876494/scratch/Mo
vies. The file is described below:

_ . A color video of an adult male inserting his penis into a 4 to 6-year-old
female’s anus. -

37. Based on my training and experience, as well as conversations
with other law enforcement officers that investigate child exploitation cases, I.
know that individuals who use Kik Messenger to traffic in child pornography
often, store child pornography in Dropbox accounts and share child
pornography on Kik Messenger via Dropbox hyperlinks. In fact, this has
become one of the more common means of storing and disseminating child.
' pornography. |

38. Dropbox records reveal that the Dropbox account with User ID .
193876494 is registered to “Paradox Incorporated” with a listed email address
of paradoxincorporated@gmail.com. Further, the IP address 107.15.247.146
was used by the account in June and October 2018. During the forensic
examination of STALLINGS’s HP laptop; several email addresses, including

paradoxincorporated@gmail.com, were found to have been associated with the

device. Specifically, the email addresses were autofill artifacts from the Opera

16

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 17 of 26

 
web browser. This means that the email addresses were, at least once, input
into a field within the Opera web browser and recorded by the autofill function
of the web browser.

39. There is probable cause to believe that contraband and evidence,
fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252A(a)(2)(A) and
2252A(a)(5)(B) are presently located within Dropbox account 193876494 with
listed email address paradoxincorporated@gmail.com. The probable cause is
based upon the fact that child pornography was located on three of —
STALLINGS's devices, the child pornography located on his phone was within
the file structure for Dropbox account with User ID 193876494 as described in
paragraphs 35 and 36, and STALLINGS used multiple Kik Messenger
accounts to send and/or receive child pornography and I know that individuals
who use Kik Messenger to interact with child pornography often store child
pornography using Dropbox.

40. A forensic examination was conducted on a loose WD internal hard
drive recovered from the SUBJECT PREMISES. The examination revealed
over 1500 files depicting child pornography. These files included both
depictions of minors lasciviously displaying their genitalia and adults engaging
in sexual acts with minors. During the forensic examination of the hard drive,

~ have been associated with the device. Specifically, the email addresses were’

17

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 18 of 26

 
autofill artifacts from the Opera web browser. This means. that the email
addresses were, at least once, input into a field within the Opera web browser
and recorded by the autofill function of the web browser.

41. Dropbox records reveal that the Dropbox account with User ID
519359234 is registered to “DJ Paradox” with a listed email address of

by the account in July 2018. )

42. There is probable cause to ‘believe that contraband and evidence,
fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252A(a)(2)(A) and
9252.4 (a)(5)(B) are presently located within Dropbox account 519359234
probable cause is based upon the fact that child pornography was located on
three of STALLINGS’s devices, child pornography located on STALLING’s
phone was within the file structure for a different Dropbox account as
described in paragraphs 35 and 36, and STALLINGS used multiple Kik
Messenger accounts to send and/or receive child pornography and I know that

\

individuals who use Kik Messenger to interact with child pornography often
store child pornography using Dropbox.
INFORMATION REGARDING INFORMATION TO BE SEIZED

43. I anticipate executing this warrant under the Electronic’

Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)

18

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 19 of 26

 
and 2708(c)(1)(A), by using the warrant to require Dropbox Inc., to disclose to
the government copies of the records and other information (including the
content of communications) particularly described in Section I of Attachment
A. Upon receipt of the information described in Section I of Attachment A,
government-authorized persons will review that information to locate the
items described in Section II of Attachment A.

44, Because the warrant will be served on Dropbox Inc., who will then
compile the requested records at a time convenient to Dropbox Inc., reasonable

cause exists to support execution of the requested warrant at any time day or

night.

19

Case 1:19-mj-00383-JEP Document1 Filed 12/11/19 Page 20 of 26
CONCLUSION

45. Based on the forgoing, I request that the Court issue the proposed
search warrant. This Court has jurisdiction to issue the requested warrant
because it is “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711,
18 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district
court of the United States ... that — has jurisdiction over the offense being
investigated.” 18 U.S.C. § 2711(8)(A)@). Pursuant to 18 U.S.C. § 2708(g), the
presence of a law enforcement officer is not required for the service or execution

of this warrant.

MC Ebenn re

M.C. Glenn Covington
Special Agent
Homeland Security Investigations

Sworn and subscribed before me this l ( day of December, 2019.

 
 

ly%abeth Peake
Unite ates Magistrate Judge
Middle District of North Carolina

 
 

20

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 21 of 26
ATTACHMENT A

Property to Be Searched
This warrant applies to records and other information related to the
Dropbox account 1938876494 with email address
paradoxincorporated@gmail.com, which is stored at any premises owned,
maintained, controlled, or operated by Dropbox, Inc, a company

headquartered at 185 Berry Street, San Francisco, California 94107.

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 22 of 26

 
ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by Dropbox Ine.

To the extent that the information described in Attachment A is within ,
the possession, custody, or control of Dropbox Inc., including any information
that has been deleted but is still available to Dropbox Inc., or has been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Dropbox
Inc. is required to disclose the following information to the government for
each account listed in Attachment A:

a. All files stored and presently contained in, or on behalf of, the account;

b. All transactional information of all activity of the account , including
log files revealing the upload, access, and deletion of files, creation or
elimination of folder structure, logs reflecting information regarding
access to the account, and IP address logs (e.g. JP address, port, date,

time, and time zone);

Cc. All information of any and all activity for any hyperlinks or other
access shared by the account, to include the file path of the contents,
the creation date of the hyperlink, the hyperlink expiration date, the
content made accessible via the hyperlink, all user settings established
for the hyperlink, information revealing identifiers (e.g. IP address) of

the individuals who accessed the hyperlinks and time of access.
. f

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 23 of 26
II.

. All business records and subscriber information, in any form kept,

pertaining to the individual account, including subscribers’ registration
details, full names, addresses, billing addresses, shipping addresses,
date account was opened, length of service, the types of service utilized,
ESN (Electronic Serial Number) or other unique identifier for the
device(s) associated with the account, Social Security number, date of
birth, telephone numbers, purchase history, email and password

records, and other identifiers or records associated with the account;

. All payment information, including dates and times of payments and

means and source of payment (including any credit or bank account

number.

. Any and all communications between Dropbox, Inc. and the subscribers

of the account.

Information to be Seized by the Government

All information described above in Section I that constitutes fruits,

evidence, and instrumentalities of violations of 2252A(a)(5)(B) and (a)(2)(A)

by the user(s) of the account identified on Attachment A, in the form of the

following:

a) records and information constituting child pornography, as defined in

18 U.S.C. 2256(8);

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 24 of 26
b)

c)

d)

g)

records and information constituting child erotica;

records and information revealing access to and/or trafficking of child

r

pornography and identity of those participating, to include information

about specific transactions and instances of access.

‘

records and information revealing the sexual exploitation of or sexual

i

interest in any minor;

_ records and information constituting or revealing the identity and age

of any minor victim;

transactional and location information pertaining to any items
authorized to be seized under this section (Section IT), including log
files revealing the upload, access, and deletion of files, creation or
elimination of folder structure, and information reflecting access;
records and information constituting or revealing participation in
groups or communication with others that provide or make accessible

child pornography; and

h) Records revealing or indicating who created and accessed the Dropbox

account identified in Attachment A, including records revealing
subscriber, information, IP addresses, mobile devices used, and methods

of payment.

-

Case 1:19-mj-00383-JEP Documenti Filed 12/11/19 Page 25 of 26

 
As used above, the terms “records” and “information” includes all forms
of creation or storage, including any form of computer or electronic storage
(such as hard disks or other media that can store data).

Notwithstanding 18 U.S.C. § 2252/2252A or any similar statute or code, _
Dropbox, Inc. shall disclose the responsive data by sending it to the below

listed contact.

Special Agent M. C. Glenn Covington
Homeland Security Investigations
40 Centrewest Court
Cary, NC 27513
Office: 919 673-8604

Email: marycatherine.g.covington@ice.dhs.gov

Case 1:19-mj-00383-JEP Document 1 Filed 12/11/19 Page 26 of 26
